DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's election of species without traverse, in the reply filed on 04/02/2022, is acknowledged. However, upon further search and consideration, the election requirement is withdrawn.  Accordingly, Claims 1-15 are examined on the merits for patentability in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using compounds against five grassy weeds, does not reasonably provide enablement for the compounds for all types of plants. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996). 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
     1) the quantity of experimentation necessary,
     2) the amount of direction or guidance provided,
     3) the presence or absence of working examples,
     4) the nature of the invention,
     5) the state of the prior art,
     6) the relative skill of those in the art,
     7) the predictability of the art, and
     8) the breadth of the claims.

    	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention and relative skill level

     	The invention relates to a method of controlling weeds comprising applying to the locus of a weed an amount of a compound of formula I. The relative skill of those in the art is low. A botanist or biologist as well as farmers would have experience in application of herbicide on plants, and determine the positive effects.  
The state and predictability of the art 
The art however is unpredictable.   One would not necessarily know to use a product that is herbicidal to grassy weeds would also work on broadleaf weeds, which can be difficult to (See entirety of Gardner, D. 2014, Turf, https://turfmagazine.com/lawn-care/summer-grassy-broadleaf-weed-control/). Furthermore, Gardner teaches that some weeds require specific combination products and that these be applied at certain life stages of the plant (Gardner, p. 4). 
The breadth of the claims     
Claim 14 recites the method of controlling weeds by applying a weed controlling amount of a compound of formula (I), without indicating how such is possible. The claims do not recite the types of weeds, and suggests that all weeds are the same and the compounds of formula (I) will be active for all weeds.
The amount of direction or guidance provided and the presence or 
absence of working examples

     	The specification only discloses the use of 12 compounds of Formula I, out of thousands of possible compounds claimed, on five grassy weeds, Triticum aestivium (TRZAW), Avena fatua (AVEFA), Alopecurus myosuroides (ALOMY), Echinochloa crus-galli (EGHGG), Lolium perenne (LOLPE), and Setaria faberi (SETFA) without examples of use on other weeds including broadleaf weeds (pp. 40-41). The specification does not teach the method of applying the compounds at different concentrations on the different types of weeds, nor in combination with other active agents.  
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed compounds of Formula I could be predictably used as herbicide for all types of weeds. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.  
It is noted that while the recitation “to improve resistance to temperature stress” is an intended use and is given little patentable weight, the enablement of compositions reciting an intended use must be considered.  See In re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed. Cir. 1991) and In re Gardner, 427 F.2d 786, 166 USPQ 138 (C.C.P.A. 1970). Note: MPEP 2164.01(c).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 8 is indefinite due to the absence of period at the end of the claim. It is therefore unknown if the claim ends after the recitation of “first period” or if additional features have been left out. As such, the claim is rejected. Appropriate correction is required.
Claim 9, which depends from Claim 8, is also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 15 is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites the use of a compound of Formula (I) without reciting any positive method steps. The claim recitation that the compound of formula (I) is used as an herbicide is not a method step, and therefore is not a patent eligible subject matter. Therefore, Claim 15 is rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (WO 2015/061247), hereinafter Qiu.
Applicant’s claim
Applicant claims a compound of Formula I and elected species. Applicant also claims an herbicidal composition comprising the compound and an agriculturally acceptable formulation adjuvant, further comprising at least one additional pesticide, acetochlor.  
 
    PNG
    media_image1.png
    226
    311
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Qiu relates the invention of compounds containing pyridine, pyrimidine, pyrazine, and pyridazine compounds, and pharmaceutically acceptable compositions thereof, useful as BTK inhibitors (Abstract). Qiu relates the compounds having the general structure of Formula I. 

    PNG
    media_image2.png
    261
    219
    media_image2.png
    Greyscale

Figure 1. Formula 1
Qiu expressly teaches the preparation of compounds which are similar to the instantly claimed compounds of Formula I, wherein Ring A is a pyrazine, R2 is haloalkyl, R3 is -NRC(O)R, X-R4 is absent, L is an optionally substituted 5-6 membered monocyclic heteroaryl ring having 1-4 heteroatoms, which can be nitrogen (Claim 1). Qiu teaches the R in -NRC(O)R of the R3 group to be independently a C1-C6 aliphatic group, thereby reading on the expanded species in Claim 1, with the instant R4 being C1-C6 alkyl and instant R3 being C(O)R9, wherein R9 is C1-C6 alkyl; L to be phenyl or pyridyl, substituted in the meta position (Claim 3, 5th row).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The difference between Qiu’s structure and the instant compounds is that Qiu has a proviso that at least one of its R2 or R3 is -C(O)N(R)2, or CN. However, the instant formula also allows for R2, which corresponds to Qiu’s R2 to be CN. 
Qiu especially differs with the instant invention in its utility and the addition of acceptable formulation adjuvant, which are limitations in Claim 12. However, Qiu also teaches adjuvants, including water, that are acceptable herbicidal formulation adjuvants ([0138], [0140]). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
The instant invention is drawn to a herbicide, whereas Qiu's compounds are for the treatment of various disorders associated with Bruton's tyrosine kinase. However, nothing precludes the use of the compound/composition of Qiu as instantly claimed (See MPEP 2112.02(11), nor does the recitation impart any structural characteristic that would distinguish it from the prior art compound/composition. "It is not invention to perceive that the product which others had discovered had qualities they failed to detect". See 67 USPQ 155, 326 US 242, 249 (1945). Thus, the compound of Formula I instantly claimed is rendered obvious by Qiu.
The prior art teaches Qiu teaches the compounds claimed and suitable adjuvants.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al.  (JP2014-208631A, cited in the IDS), hereinafter Numata1, and in view of Numata et al. (JP2015-147757A, cited in IDS), hereinafter Numata2.  Machine translations of both references are provided with this Office action.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Numata1 teaches pest control agents comprising compounds of pyridino-pyridine and pyrimidino-pyridine derivatives (e.g., abstract).  These compounds are also applicable as herbicides [0001].  Numata1 expressly teaches a pyridino-pyridine derivative having fluoro, trifluoromethyl, and urea substituents (original reference at page 85, line 30, middle compound, and page 121, about line 5).  
Regarding Claims 12-13, Numata1 teaches additional ingredients such as surfactants (i.e., adjuvants) may be present (e.g., translation at page 277), and additional pesticides or herbicides may be added at the time of formulation, and teaches that synergistic effects may be achieved (e.g., translation at page 277-280; [0315]).
Regarding Claims 14-15, Numata1 teaches application to test leaves to test for insecticidal properties (p. 283).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The exemplified compound of Numata1 differs from the claimed invention in that the central ring is a pyridine instead of a pyrimidine, and Numata1 does not expressly teach a diimide. However, Numata1 expressly teaches its Ra group on the N to be ester groups such as C(O)OMe (see original reference, p. 260-273). 
Numata2 is in the same field of pyridine-pyridine derivatives useful as pesticides and herbicides (e.g., translation, page 1) and teaches that said compounds may contain a pyridine or a pyrimidine ring next to the pyridine ring in the compounds (e.g., see original reference at p. 51), and recognizes esters and diimide substituents (e.g. pp 61-62).  
Numata1 does not exemplify the use of the compounds as herbicides.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to to substitute the pyridine central ring of the compound of Numata1 with a pyrimidine ring and utilize a diimide substituent; thus, arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because either ring is already known to be suitable as the central ring in similar compounds for the same purpose, as taught by Numata2, and Numata2 recognized that both esters and diimide are useful substituents of the compounds it teaches.
Numata1 recognizes that its compounds are also useful as herbicides. Nothing precludes the use of the compound/composition of Numata1 as instantly claimed (See MPEP 2112.02(11), nor does the recitation impart any structural characteristic that would distinguish it from the prior art compound/composition. "It is not invention to perceive that the product which others had discovered had qualities they failed to detect". See 67 USPQ 155, 326 US 242, 249 (1945). Thus, the compound of Formula I instantly claimed is rendered obvious by Qiu.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/649,615, (allowed 04/27/2021), or Claims 1-18 and 20 of copending Application 16/649,627 in view of Numata1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components.
US ‘615 and US ‘627 claim compounds of Formula (I) X1 may be CR1; R1 may be halogen; R2 may be C1-6 haloalkyl; R3 may be C(O)X2R12; X2 may be N, R12 may be C1-6 alkyl; and R4 may be hydrogen (see claims 1). The instant claim differ in that R3 is -C(O)R9, wherein R9 is not O or NR10 as defined by ‘615 or ‘627.  However, these substitutions on the rings having similar pyridine/pyrimidine structure core are obvious as taught by Numata1 and Numata2. The teachings of Numata1 and Numata2 have been set forth supra. Herbicidal compositions with adjuvant and additional pesticide are also claimed by the conflicting claims (e.g., see claims 12-14 of US ‘615 and claims 1-13 of US ‘621).  
Therefore, the claims are drawn to the same subject matter and are not patentably distinct from the instant claims.
	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616